DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 02/08/2021.
Claims 1-21 are pending and are rejected.

Claim Objections
Claims 3-4 and 10 objected to because of the following informalities:  The element “an network” in line 2 should be written as “a network”.  Appropriate correction is required.
Claims 2 objected to because of the following informalities:  The element “an NFStatus” in line 5 should be written as “a NFStatus”.  Appropriate correction is required.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 and 02/08/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g., a low of nature, a natual phenomenon, or an abstract idea) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.  
Claims 1, 8, and 15 recite a method, a system, and a computer program product comprising non-transitory computer-readable medium.  These claims are directed to statutory categories (process, machine, manufacture, or composition).  Step 1: Yes.
The claims are then analyzed to determine if the claims are directed to a judicial exception.  The claims recite the steps of:detecting or receiving an indication of a change in a status of a network function service provider; 
changing an attribute associated with the network function service provider; and
notifying a subscribed network function of the change in status of the network function service provider.
The detecting, changing, and notifying steps above, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind.  That is nothing in the claim element that precludes the step from practically being performed in the human mind.  For example, detecting or receiving an indication of a change in a status from a network function service provider.  Then change an attribute and notifying of the change in status.  This concept falls under abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion), that can be performed in the human mind, or by a human using a pen and paper.  Step 2A(I): Yes
The receive/detect, change, or notification steps is recited at a high level of generality that perform generic functions.  The combination of these steps does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Step 2A(II): Yes. 
The addition limitations:
claim 1:  a network resource function (NRF) in a network environment.  
Claim 8: an apparatus comprises a processor and a memory to perform the steps above.
Claim 15: a non-transitory computer0readable storage medium.

These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components such as machine learning, all of which are “well-understood, routine, conventional activities.”  Step 2B: Yes.
Accordingly, the analysis under the multiple steps of the Revised Guidance leads to the determination that claims 1, 8, and 15 are directed to a judicial exception, and are  not patent-eligible.
Dependent claims include the same abstract idea as their parents and rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being anticipated by 3GPP TSG CT4 Meeting #79, (Pseudo-CR on Service Discovery and Registration using NRF service), hereafter Meeting #79.
As to claim 1, Meeting #79 teaches a method for identifying a change of status of a network function service provider within a network environment comprising: 
detecting or receiving at a network resource function (NRF), an indication of a change in a status of a network function service provider (page 3, item 5, a heartbeat  (indication) on the NF service level between NF (Service producer) and NRF to allow NRF monitoring (detecting) the availability of the NF and NF service in case of failure is required); 
changing, in the NRF, an attribute associated with the network function service provider (page 3, chapter 6.8.2.1.1, 4, the NF Service Producer shall update the NRF when there is any change to the information it has registered in the NRF, e.g. changing end point information for a NF service); and
notifying a subscribed network function of the change in status of the network function service provider (chapter 6.8.2.1.2, the Self-Service Registration makes that the information posted (notify a subscribed network function) on the NRF always truly reflect the latest status of the NF services).

As to claims 3, 10, and 17, Meeting #79 teaches all the limitations of parent Claims 1, 8, and 15, wherein Meeting #79 further teaches
the change of the status of the network function service provider is a failure of a network function instance or an network function Service instance (page 2, 4) A heartbeat on the NF service level between NF (service producer) and NRF to allow NRF monitoring the availability of the NF and NF service in case of failure is require).

As to claim 8, Meeting #79 teaches an apparatus for identifying a change of status of a network function service provider within a network environment (page 3, session 5, update the status of NF service, as well as to immediately update when there is any change of NF service), the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (page 1, DNS server), cause the apparatus to at least: 
detect or receive an indication of a change in a status of a network function service provider (page 3, item 5, a heartbeat  (indication) on the NF service level between NF (Service producer) and NRF to allow NRF monitoring (detecting) the availability of the NF and NF service in case of failure is required);
change an attribute associated with the network function service provider (page 3, chapter 6.8.2.1.1, 4, the NF Service Producer shall update the NRF when there is any change to the information it has registered in the NRF, e.g. changing end point information for a NF service); and
notify a subscribed network function of the change in status of the network function service provider (chapter 6.8.2.1.2, the Self-Service Registration makes that the information posted (notify a subscribed network function) on the NRF always truly reflect the latest status of the NF services).

As to claim 15, Meeting #79 teaches a non-transitory computer-readable storage medium for identifying a change of status of a network function service provider within a network environment, the non-transitory computer-readable storage medium storing program code instructions that, when executed, cause an apparatus to:
detect or receive an indication of a change in a status of a network function service provider (page 3, item 5, a heartbeat  (indication) on the NF service level between NF (Service producer) and NRF to allow NRF monitoring (detecting) the availability of the NF and NF service in case of failure is required);
change an attribute associated with the network function service provider (page 3, chapter 6.8.2.1.1, 4, the NF Service Producer shall update the NRF when there is any change to the information it has registered in the NRF, e.g. changing end point information for a NF service); and
notify a subscribed network function of the change in status of the network function service provider (chapter 6.8.2.1.2, the Self-Service Registration makes that the information posted (notify a subscribed network function) on the NRF always truly reflect the latest status of the NF services).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5-7, 9, 11-14, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG CT4 Meeting #79, (Pseudo-CR on Service Discovery and Registration using NRF service), hereafter Meeting #79, in view of 3GPP TS 23.501 V15.2.0 (3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System), hereafter V15.2.0.

As to claims 2, 9, and 16, Meeting #79 teaches all the limitations of parent Claims 1, 8, and 15, wherein Meeting #79 further teaches
wherein the attribute associated with the network function service provider is an NFStatus or NFServiceStatus attribute of a network function profile or network function service profile set to SUSPENDED (session 6.8.2.1.1, 3) each NF which offers at least onea NF service (so it is the Service Producer for that service) shall perform self-registration, e.g. informing its NF Profile and other NF services parameters to the NRF, by invoking the Nnrf_NF_management service, e.g. using POST to create, PUT to update, DELETE to de-registration when the NF and its services are initiated, or modified subsequently, or removed for maintenance).
Meeting #79 does not explicitly teach
the network function service provider is a session management function (SMF); 
wherein the subscribed network function is an Access and Mobility Function (AMF) or Policy Control Function (PCF);
V15.2.0 teaches
the network function service provider is a session management function (SMF) (session 6.3.2, the SMF selection function is supported by the AMF and is used to allocate an SMF that shall manage the PDU Session); 
wherein the subscribed network function is an Access and Mobility Function (AMF) or Policy Control Function (PCF) (session 6.3.2, The AMF shall utilize the Network Repository Function to discover the SMF instance(s) unless SMF information is available by other means, e.g. locally configured on AMF); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Meeting #79 disclosure, the network function service provider is a SMF, as taught by V15.2.0.  One would be motivated to specify the identified consumer and producer NF service as well as their interaction in order to realize a particular system procedure.	

As to claims 4, 11, and 18, Meeting #79 teaches all the limitations of parent Claims 1, 8, and 15, Meeting #79 does not explicitly teaches
wherein the change of the status of the network function service provider is a restart of an network function instance or an network function Service instance.
V15.2.0 teaches
wherein the change of the status of the network function service provider is a restart of an network function instance or an network function Service instance (session 5.19.6, The SMF overload control may be activated by SMF due to congestion situation at SMF e.g. configuration, by a restart or recovery condition of a User Plan Function (UPF)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Meeting #79 disclosure, the restart of the UPF, as taught by V15.2.0.  One would be motivated to specify the identified consumer and producer NF service as well as their interaction in order to realize a particular system procedure.	

As to claims 5, 12, and 19, Meeting #79 teaches all the limitations of parent Claims 1, 8, and 15, Meeting #79 does not explicitly teach:
identifying a time at which the change in the status of the network function service provider occurred; and
associating the time with an instance of the network function service provider.
V15.2.0 teaches
identifying a time at which the change in the status of the network function service provider occurred (page 51, session 5.3.2.4 during the Initial Registration procedure and Re-registration, the UE is provided by the network with a UE Non-3GPP Deregistration timer that starts when the UE enters non-3GPP CM-JDL.E. state); and
associating the time with an instance of the network function service provider (page 55, paragraph 3, the NG-RAN configures the UE with a periodic RAN Notification Area Update timer taking into account (associating the time) the value of the Periodic Registration Update timer value indicated in the RRC Inactive Assistance Intonation, and uses a guard timer with a value longer than the RAN Notification Area Update timer value provided to the UE).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Meeting #79 disclosure, the time is included in the change in the status , as taught by V15.2.0.  One would be motivated to specify the identified consumer and producer NF service as well as their interaction in order to realize a particular system procedure.

As to claims 6, 13, and 20, Meeting #79 and V15.2.0 teach all the limitations of parent Claims 5, 12, and 19 , Meeting #79 further teaches:
receiving a notification of the change in status of a network function service provider (page 5, session 6.8.2.1.2, the Self-Service Registration makes that the information posted on the NRF always truly reflect the latest status of the NF services), 
Meeting #79 does not explicitly teach
optionally including the time at which the change in the status of the network function service provider occurred
determining a set of network resources associated with the network function service provider prior to the time, if the time at which the change in the status of the network function service provider occurred was received in the notification; and
identifying, within the set of network resources, one or more resources lost to the network function service provider.
V15.2.0 teaches
optionally including the time at which the change in the status of the network function service provider occurred  (page 51, session 5.3.2.4 during the Initial Registration procedure and Re-registration, the UE is provided by the network with a UE Non-3GPP Deregistration timer that starts when the UE enters non-3GPP CM-JDL.E. state)
determining a set of network resources associated with the network function service provider prior to the time, if the time at which the change in the status of the network function service provider occurred was received in the notification (session 5.7.2.2, the ARP priority levels 9-15 may be assigned to resources that are auth01ized by the home network and thus applicable when a UE is roaming.  This ensures that future releases (prior to the time) may use ARP priority level l-8 to indica1e e.g. emergency and other priority serv1ces within an operator domain in a backward compatible manner); and
identifying, within the set of network resources, one or more resources lost to the network function service provider (secession 5.7.2.2, The pre-emption vulnerabih1y information defines whether a service data flow may lose the resources assigned 10 it in order to admit a service data now with higher priority level).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Meeting #79 disclosure, the resource lost to the network, as taught by V15.2.0.  One would be motivated to specify the identified consumer and producer NF service as well as their interaction in order to realize a particular system procedure.	

As to claims 7, 14, and 21, Meeting #79 and V15.2.0 teach all the limitations of parent Claims 6, 13, and 20, wherein V15.2.0further teaches
identifying, within the set of network resources, one or more resources lost to the network function service provider comprises determining, by the subscribed network function, whether a resource was associated with the network function service provider prior to the time (session 5.15.4.1.1, when the UE is provisioned with a Configured NSSAI for a PLMN and/or the associated mapping of this Configured NSSAI to the Configured NSSAI for the HPL::\.1N, the Configured NSSAI).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20200267634 A1).
Talebi (US 20190215724 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456